UNITED STATES DISTRICT COURT                                              For Online Publication Only
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ANTHONY G. BELL, #16001767,

                                   Plaintiff,
                                                                          ORDER
                 -against-                                                16-CV-2960 (JMA)(AYS)

GRANADA TOWERS CONDOMINIUM, DAVE
SOREN, MARILYN TOPPER, BRIGETTE
WALLITSCH, GRANADA TOWERS,

                            Defendants.
---------------------------------------------------------------X
AZRACK, District Judge:

          The instant case is one of approximately twelve in forma pauperis complaints that pro se

plaintiff Anthony G. Bell (“Plaintiff”) has filed with this Court. 1 Plaintiff’s complaint was

dismissed with prejudice on March 5, 2017. (ECF Nos. 18, 19.) Plaintiff now seeks leave to

reopen this case. (ECF No. 20.) For the following reasons, Plaintiff’s motion to reopen is

denied.

                                             I.    DISCUSSION

          Plaintiff filed a complaint and motion to proceed in forma pauperis in this action on June

6, 2016. (ECF Nos. 1, 2.) The complaint alleged claims pursuant to 42 U.S.C. § 1983 (“Section

1983”) against defendants, alleging racial discrimination. (ECF No. 1.) On November 22, 2016,

the Court granted Plaintiff’s motion to proceed in forma pauperis, but sua sponte dismissed the

complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b). (ECF No. 15.) Plaintiff was

granted 30 days to file an amended complaint and warned that failure to comply would result in


1
  See, e.g. 16-CV-2687(JMA)(AYS) Bell v. Cnty. of Nassau, et al.; 16-CV-2688(JMA)(AYS) Bell v. City of Long
Beach, LI, NY; 16-CV-2959(JMA)(AYS) Bell v. Sposato, et al.; 16-CV-2960(JMA)(AYS); 16-CV-3521(JMA)(AYS)
Bell v. City of Long Beach; 16-CV-3385(JMA)(AYS) Bell v. Bogle; 16-CV-3664(JMA)(AYS) Bell v. State of New
York; 16-CV-3665(JMA)(AYS) Bell v. Armor Corr. Health, Inc., et al.; 16-CV-3931(JMA)(AYS) Bell v. New York
State Comm. of Corr.et al.; 16-CV-4683(JMA)(AYS) Bell v. Nassau Cnty., et al., 16-CV-4639(JMA)(AYS) Bell v.
Armor Corr. Health Inc., et al.


                                                        1
dismissal of this case with prejudice. (Id.)

       Plaintiff failed to file an amended complaint within the time proscribed but provided an

updated address in December 2016.         (ECF No. 16.)      Accordingly, the Court re-sent the

November 22, 2016 Memorandum and Order to Plaintiff’s updated address and granted Plaintiff

until March 6, 2017 to file an amended complaint, again warning him that failure to comply would

result in dismissal of his claims with prejudice. (Electronic Order, Feb. 6, 2017.) Around the

same time, Plaintiff filed a letter dated January 18, 2017 (received by the Court February 8, 2017)

requesting 60 days to provide the Court with evidence for his many cases. (ECF No. 17.)

However, Plaintiff failed to file an amended complaint, or otherwise contact the Court over the

next several months. Accordingly, on May 5, 2017, the Court dismissed Plaintiff’s claims against

defendants with prejudice, and closed the case. (ECF Nos. 18, 19.)

       More than eighteen months later, in December 2018, Plaintiff filed the instant motion to

reopen this case, together with another of his in forma pauperis cases, No. 2:16-cv-

5820(JMA)(AYS). (ECF No. 20.) He alleges that after he was released from jail in November

2016, he did not move to permanent housing until September 22, 2017 and complains about issues

receiving mail from USPS. (Id.) Accordingly, he requests “more time to get the necessary

paperwork to [the Court].”

       The Court construes Plaintiff’s request as a motion pursuant to Federal Rule of Civil

Procedure 60(b). Rule 60(b) permits a district court to exercise discretion to relieve a party from

a final judgment under certain circumstances, including as relevant here, for “mistake,

inadvertence, surprise, or excusable neglect” or “any other reasons that justifies relief.” Fed. R.

Civ. P. 60(b)(1), (b)(6). Motions made pursuant to Rule 60(b) are required to be made “within a

reasonable time,” and when the request is based on “mistake, inadvertence, surprise, or excusable

neglect,” no more than one year following the entry of judgment. Fed. R. Civ. P. 60(b)(1), (c)(1).



                                                2
       “Relief under Rule 60(b), however, may be granted only in extraordinary circumstances.”

United States v. Bank of N.Y., 14 F.3d 756, 759 (2d Cir. 1994) (internal quotation omitted); see

also United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 391 (2d Cir. 2001) (“A motion for

relief from judgment is generally not favored and is properly granted only upon a showing of

exceptional circumstances.”) “In evaluating a Rule 60(b) motion, courts in this circuit also

require that the evidence in support of the motion be ‘highly convincing,’ that the movant show

good cause for the failure to act sooner, and that no undue hardship be imposed on the other parties

as a result.” Kampuries v. Am. Honda Motor Co., No. 15-CV-5061, 2018 WL 3442796, at *2

(E.D.N.Y. July 17, 2018). “[A] pro se litigant is not excused from the requirement of producing

highly convincing evidence to support a Rule 60(b) motion.” Id. (internal quotation omitted).

       Here, Plaintiff filed his request to reopen well over a year after judgment was issued.

Accordingly, any request for relief based on “mistake, inadvertence, surprise, or excusable

neglect” is untimely. Fed. R. Civ. P. 60(b)(1), (c)(1). Furthermore, Plaintiff has not alleged any

“extraordinary circumstances” to suggest there is any other reason that justifies relief. See Fed.

R. Civ. P. 60(b)(6). Nor did Plaintiff make his motion “within a reasonable time” as required by

Rule 60(c)(1). Even based on the representations in Plaintiff’s letter motion, the eighteen-month

delay in filing this motion is simply unreasonable.

       While the Court is sympathetic to Plaintiff’s reported housing issues, Plaintiff fails to

explain his delay in communicating with the Court between September 2017, when he asserts he

found permanent housing, and December 2018. Furthermore, he does not identify how he can

cure the pleading deficiencies identified in the Court’s November 22, 2016 Order dismissing his

complaint. Accordingly, Plaintiff’s motion to reopen is denied.




                                                 3
                                     II.    CONCLUSION

       For the forgoing reasons, Plaintiff’s motion to reopen the instant case is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in

good faith and therefore in forma pauperis status is denied for the purpose of any appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of the Court is directed to mail a copy to the pro se plaintiff at his last known

address.


SO ORDERED.                                                     /s/ (JMA)
                                                            Joan M. Azrack
Dated: September 30, 2019                                   United States District Judge
       Central Islip, New York




                                                4
